Citation Nr: 1334917	
Decision Date: 10/31/13    Archive Date: 11/06/13

DOCKET NO.  07-32 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date prior to September 6, 2006, for a 100 percent evaluation for organic mood and amnestic disorders, as residuals of head trauma, to include the question of clear and unmistakable error in a rating decision of March 11, 1996.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran served on active duty from February 1965 to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in February 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Board by prior actions in August 2011 and, most recently in January 2013, remanded this matter to the RO via the VA's Appeals Management Center (AMC) in Washington, DC, so that additional development could be undertaken.  Following the AMC's completion of the actions sought, the case has been returned to the Board for further review.  


FINDINGS OF FACT

1.  By its rating decision of March 11, 1996, the RO denied entitlement of the Veteran to a rating in excess of 50 percent for his service-connected organic mood and amnestic disorders, which was in accord with the evidence then of record and governing legal authority; following notice to the Veteran of that denial, no timely appeal was initiated.  

2.  The Veteran's next claim for an increased rating for his organic mood and amnestic disorders was received by VA not earlier than September 6, 2006.  

3.  No formal or informal claim for an increased rating for the Veteran's organic mood and amnestic disorders was received by VA between the time of the unappealed 1996 RO decision and the receipt of his claim for increase in September 2006, nor is it factually ascertainable that the disorders in question had increased in severity during the year prior to September 6, 2006.  



CONCLUSIONS OF LAW

1.  The RO decision of March 11, 1996, which denied a rating in excess of 50 percent for organic mood and amnestic disorders, is final, in the absence of clear and unmistakable error (CUE) therein.  38 U.S.C.A. § 38 U.S.C. §7104 (West 1991); 38 C.F.R. §§ 3.104, 3.105 (1995). 

2.  The criteria for the assignment of an effective date earlier than September 6, 2006, for a 100 percent rating for organic mood and amnestic disorders have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.400(o)(2) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder, including that which is part of his virtual claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim(s).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

As indicated above, the Board remanded this matter to the AMC in 2011 and 2013 so that additional development actions could be undertaken with respect to the raised claim of CUE.  The actions sought in 2011 were not fully accomplished when the case was returned to the Board in 2013, necessitating further remand.  However, all of the requested actions were completed as a result of the Board's most recent remand and it is of note that neither the Veteran nor his representative contends otherwise.  Based on the foregoing, the Board finds that there has been compliance with the Board's prior remands.  See Stegall v. West, 11 Vet. App. 268  (1998). 

Duties to Notify and Assist

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The notification obligation in this case was accomplished by way of an October 2006 letter from the RO to the Veteran, addressing his underlying claim for increase for his organic mood and amnestic disorders.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Moreover, the claim for an earlier effective date is a downstream issue from that of a claim for increase and further VCAA notice as to downstream matters is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003); see also, Dingess, 19 Vet. App. at 491 (2006); Goodwin v. Peake, 22 Vet. App. 128 (2008) (as to a claim for an earlier effective date that "where a claim has been substantiated after the enactment of the VCAA, [the veteran] bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements."  Here, the Veteran was provided additional notice regarding his effective date claim in March 2007 and it is noted that the referenced duties to notify and assist do not apply to claims of CUE.  See Livesay v. Principi, 15 Vet. App. 165 (2001).  In light of the foregoing, and in the absence of any allegation of prejudice by the Veteran, the Board cannot conclude that any defect in the timing or substance of the notice provided affected the essential fairness of the adjudication, with resulting prejudice to the Veteran.


VCAA notice is to be furnished to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini, supra.  Here, full VCAA notice occurred prior to RO's initial adjudicatory action in February 2007, in accord with Pelegrini.  In light of the foregoing, and in the absence of any allegation of prejudice by the Veteran, the Board cannot conclude that any defect in the timing or substance of the notice provided affected the essential fairness of the adjudication, with resulting prejudice to the Veteran. 

VA has also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The record includes the Veteran's service treatment records, in addition to a various medical examination and treatment reports compiled during postservice years.  It further includes the Veteran's many written statements regarding the issue in question.  Moreover, the Veteran has not made the RO, AMC, or Board aware of any additional evidence that needs to be obtained in order to decide fairly the claim herein addressed on its merits, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  

In view of the forgoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulations. 

Analysis

The provisions governing the assignment of the effective date of a rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with respect to the effective date of an award of compensation is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The only exception to that rule regarding increased or initial ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability 

occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. 23 (2007); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).

Disability ratings are intended to compensate impairment in earnings capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate DCs identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2. 

In this instance, the RO by its rating decision in December 1993 granted service connection for an organic mood disorder and organic amnestic disorder associated with head trauma and assigned a 50 percent schedular evaluation therefor, effective from October 1992.  Following written notice of the denial to the Veteran, he did not then initiate a timely appeal, although after receipt of additional medical treatment notes, the RO confirmed that decision in January 1994.  Such actions were rendered final in the absence of any indicated timely appeal.  

A routine future VA examination was accomplished in December 1995.  This was followed by the RO's entry on March 11, 1996, of a rating decision confirming and continuing the previously assigned 50 percent rating for organic mood and amnestic disorders, in the absence of a documented severe or greater level of impairment of social and industrial adaptability.  Notice of the March 1996 denial and of his appellate rights was furnished to the Veteran later in March 1996 at his address of record and no appeal of that action was subsequently entered, thereby rendering it final.  

Rating action of the RO in February 2007 increased the schedular rating assigned for the organic mood and amnestic disorders from 50 percent to 100 percent, effective from the RO-determined date of receipt of the Veteran's claim for increase, September 6, 2006.  This action forms the basis of the current appeal based on the Veteran's appeal of the effective date assigned for the 100 percent rating in February 2007.  As part thereof, he challenges the finality of the rating action entered on March 11, 1996, claiming that it was clearly and unmistakably erroneous on the basis of the RO's failure to consider and apply 38 C.F.R. § 4.16(a), (b), and (c), and, as such, a total evaluation should be assigned in accordance with the claim pending at that time.  Alternatively, he contends that a claim for increase for his organic mood and amnestic disorders was submitted to the RO in August 2005 and subsequently lost or mislaid by the RO and that an earlier effective date is assignable on that basis.  

Previous determinations by an agency of original jurisdiction that are final and binding, including decisions as to the degree of disability, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

The United States Court of Appeals for Veterans Claims (Court) has propounded the following three-pronged test to determine whether CUE is present in a prior determination:  (1) Either the correct facts, as they were known at the time, were not before the adjudicator (that is, more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law which existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313- 14 (1992) (en banc). 

The Court has further stated that CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, which when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (1995). 

"Substantially gainful employment" is that employment " which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b) (1995).  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  Id.  For VA purposes, the term, unemployability, is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

Review of the record indicates that the rating decision of March 1996, which confirmed and continued the 50 percent rating, was essentially based on a review of the VA examination conducted in December 1995.  Evidence developed prior thereto indicated that the Veteran had a college degree and prior work experience dating to the early 1990s as a mid-level manager.  

At the time of the March 1996 evaluation, the VA examiner identified, among other things, a marked short-term memory deficit, hypomania, loose thought associations, and an inappropriately jocular affect.  Multiple service-connected and nonservice-connected disorders were indicated to be in existence and it was reported by the Veteran that he was receiving disability benefits from the Social Security Administration (SSA).  No evidence of either delusional thinking or homicidal or suicidal ideation was noted and it was indicated by the examiner that the Veteran lived with his wife and one of his adult sons.  The Veteran reported "getting along" poorly with his spouse.  He was oriented in all spheres.  He was also not then undergoing any psychiatric treatment, but was taking Valium, 5 milligrams, and Elavil, 150 milligrams, each once a day.  It was the VA examiner's opinion that the resulting psychiatric impairment was mild in degree and, only occasionally, moderate; the social impairment was judged to be mild.  Also, the Veteran was found to have a total impairment "for his line of work," which the VA examiner noted during the evaluation had entailed a job as a middle management supervisor in charge of many repair facilities of an electronics manufacturer.  It was set forth by way of history that, because of increasing organic mental deficits, the Veteran had been placed in by his former employer on long-term disability (it was shown previously that his long term disability was effective from October 1992).  The Veteran's stated plans included volunteering as a teacher of English as a secondary language.  He was judged by the VA examiner to be competent for pay purposes.  

In addressing the Veteran's specific CUE allegation, the Board finds that the record as constituted in March 1996 reasonably raised the issue of entitlement to a total disability rating based on individual unemployability(TDIU), as provided by § 4.16.  However, it also nevertheless afforded a tenable basis for its denial based on the VA examiner's determination in December 1995 that at most there was an occasional moderate industrial impairment resulting from the disability at issue, and, as such, no CUE in the March 1996 is shown.  The only compensable service-connected disabilities then in existence were the Veteran's organic mood and amnestic disorders and the 50 percent rating then in effect therefor failed to meet the minimum schedular rating requirements for application of either subsection (a) or (c) of 38 C.F.R. § 4.16 (1995) for TDIU entitlement.  

Given that extraschedular entitlement to a TDIU was the only remaining possibility in March 1996, it bears further mentioning that at that time service connection was in effect only for organic mood and amnestic disorders, evaluated as 50 percent disabling, and for residuals of a linear fracture of the occipital bone, evaluated as noncompensable.  The VA examiner in late 1995 found that not more than a moderate level of industrial impairment was present on a neuropsychiatric basis, and although he offered further opinion that there was a total vocational impairment for the line of work that the Veteran had been doing, he did not conclude that the Veteran was unable to perform all substantially gainful work or even most jobs, solely due to service-connected disorders.  While it appears that the Veteran had remained on long-term disability since 1992 from his management position and had not worked since that time, unemployment is not necessarily evidence of unemployability.  His stated intention to begin teaching, albeit as a volunteer, is likewise inconsistent with an inability to return to a work environment.  Also, the Veteran indicated that as of late 1995 he was in receipt of disability benefits from the SSA, and the record as it existed in March 1996 did not specify whether SSA entitlement was based on disablement caused by service-connected disorders alone.  It is recognized that the VA examiner in late 1995 noted the presence of both service-connected and nonservice-connected disabilities which were adversely affecting the Veteran, but no additional industrial impairment from the prior fracture of the occipital bone was shown then or prior thereto.  So, while the question of TDIU entitlement was reasonably raised as of March 1996, the Veteran's entitlement under section 4.16, and, in particular, his entitlement to an extraschedular TDIU, was not then indicated.  Accordingly, the CUE allegation advanced is found to be without merit.  

The Board notes parenthetically that the record as constituted in March 1996 did not demonstrate total incapacitation or impairment of functions to such a degree as to produce complete social and industrial inadaptability.  While significant disabling manifestations were clinically identified as part of the VA examination in December 1995, not more than occasionally moderate industrial impairment or more than mild social impairment was found by the examining medical professional to result.  That conclusion by the VA examiner provides a tenable basis for the denial of a schedular evaluation in excess of 50 percent.  Also, any failure on the part of the RO in March 1996 to fully develop the record, to include but not limited to obtaining all pertinent VA or SSA records, cannot constitute CUE.  See Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 2003). 

The Board next addresses the question of whether any other claim, be it a formal or informal one, was received by VA prior to the RO's receipt of the claim for increase received on September 6, 2006.  In this regard, it is noted that 38 U.S.C.A. § 5101(a) (West 2002) mandates that a claim must be filed in order for any type of benefit to accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  Further, the mere presence of medical evidence in the record does not establish an intent on the part of the veteran to seek the benefit in question.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  While the Board must interpret the Veteran's submissions broadly, the Board is not required to conjure up issues that were not raised by the Veteran.  Id.  

The words application and claim are defined by regulation as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2013).  Any communication or action that demonstrates an intent to apply for an identified benefit may be considered an informal claim.  38 C.F.R. § 3.155(a).  When determining the effective date of an award of compensation benefits, the Board is required to review all the communications in the file, after the last final disallowance of the claim that could be interpreted to be a formal or informal claim for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

In this instance, the Veteran avers that he submitted a claim for increase for his organic mood and amnestic disorders in August 2005, which he theorizes was lost or mislaid by the RO, but without documentation or other evidence sufficiently corroborating that account or the VA's actual receipt of any such claim prior to September 6, 2006.  The record reflects that on August 9, 2005, the RO received from the Veteran's representative a cover letter indicating that a power of attorney or VA Form 21-22 was then being submitted, along with a VA Form 21-4138, Statement in Support of Claim.  As well, it was indicated that a marriage certificate was to be submitted by mail as soon as possible.  The Veteran's statement, signed by him on August 5, 2005, was but a request for a transfer of his claims folder to a Tennessee RO; it lacks a specific date stamp as to its receipt date by VA.  There was also submitted in July 2012 a fax receipt for three pages of documents sent electronically from the Veterans Affairs Office, presumably the Veteran's representative at the time, to an unknown destination, on September 6, 2006.  

There is also of record another written statement of the Veteran, signed on August 5, 2005, indicating that he wished to initiate a claim for increase for his organic mood and amnestic disorders, but that document is date-stamped as having been received initially by VA on September 6, 2006.  Such document is reflective of the Veteran's intention to seek a claim for increase in August 2005 and while he may have furnished it to his representative with the expectation that it be submitted to the RO, it is clear that VA was not in receipt of that document prior to September 6, 2006.  The record is otherwise devoid of any formal or informal claim for increase for the disorders in question following entry of the final rating decision in March 1996.  

A fundamental aspect of the VA's system for the administration of benefits is that a claim for benefits is a mandatory prerequisite for the payment of benefits.  38 U.S.C.A. § 5101; 38 C.F.R. § 3.151.  There is also a presumption of regularity under which it is presumed that government officials have properly discharged their official duties and, in this instance, that would entail date stamping of documents received in the course of business undertaken at the RO.  Here, no date stamp or other persuasive evidence is presented indicating that a claim for increase for the disorders in question was received by VA prior to September 6, 2006.  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992).  While Ashley dealt with regularity of procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court applied this presumption of regularity to procedures at the RO.  In this instance, that presumption is not overcome and no claim for increase, be it formal or informal, was filed from the date of the RO's final action in March 1996 until September 6, 2006.  Accordingly, an effective date earlier than September 6, 2006, is not for the assignment of a total schedular evaluation for organic mood and amnestic disorders.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400(o)(2). 

This matter presents a mix of legal and factual issues, each of which has been addressed above.  Denial of all benefits sought by this appeal is in order.  


ORDER

CUE in a rating decision of March 11, 1996, denying a claim for increase for organic mood and amnestic disorders, as a residual of head trauma, is not shown.  

An effective date prior to September 6, 2006, for a 100 percent evaluation for organic mood and amnestic disorders, as a residual of head trauma, is denied.  



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


